IN THE SUPREME COURT OF IOWA
                               No. 19–0221

          Submitted January 21, 2021—Filed March 19, 2021


LAURA H. FULPS and
CHARLES B. FULPS,

      Appellants,

vs.

CITY OF URBANDALE,

      Appellee.

      Appeal from the Iowa District Court for Polk County, Sarah E. Crane,

Judge.



      An injured pedestrian who fell on an allegedly uneven, damaged,

and improperly maintained sidewalk appeals the dismissal of her claim

against the municipality. REVERSED AND REMANDED.



      Mansfield, J., delivered the opinion of the court, in which

Christensen, C.J., Waterman, McDonald, Oxley, and McDermott, JJ.,
joined. Appel, J., filed an opinion concurring specially.



      David J. Hellstern (argued) of Sullivan & Ward, P.C., West Des

Moines, for appellants.



      Thomas M. Boes (until withdrawal) of Bradshaw, Fowler, Proctor &

Fairgrave, P.C., Des Moines, and then Jason C. Palmer (argued) of
Bradshaw, Fowler, Proctor & Fairgrave, P.C., Des Moines, for appellee.
                                       2

MANSFIELD, Justice.

      This case requires us again to address the scope of the public-duty

doctrine. Cities in Iowa have a statutory and common law duty to build

and maintain the public sidewalks in safe condition and for breach of that

duty have historically been subject to suit. This historic rule is not at odds

with the public-duty doctrine. Generally, that doctrine comes into play

when a governmental entity fails to take action (nonfeasance) with respect

to a third party—typically by failing to exercise statutory authority with

respect to the third party’s activity. Such a failure to enforce a statute
enacted for the public benefit is considered a breach of a “public duty” and

not enough to give rise to a tort action. But defectively constructed or

poorly maintained sidewalks are a different matter.              There, the

governmental entity is simply being held legally responsible for its own

property and work.

      With these principles in mind, we conclude that a lawsuit brought

by an injured pedestrian against a city over a defective city sidewalk should

not have been dismissed for failure to state a claim based on the public-

duty doctrine. We reverse and remand for further proceedings.

      I. Facts and Procedural Background.

      Because this case involves an appeal from the grant of a motion to

dismiss for failure to state a claim, we assume the truth of the well-pleaded

factual allegations of the petition.

      On October 9, 2016, plaintiff Laura Fulps was volunteering for an

event held in the Cobblestone Shopping Center located at the corner of

86th Street and Hickman Road in Urbandale. While walking along the

86th Street sidewalk, Fulps fell. The cause of her fall was the condition of
the sidewalk: it was uneven, damaged, and improperly maintained. As a
                                              3

result of the fall, Fulps broke her arm and wrist. She had to have surgery

and has sustained temporary and permanent injuries.

      On October 8, 2018, Fulps and her spouse sued the City of

Urbandale in the Polk County District Court.                    Fulps’s claim was for

negligence.      Specifically, Fulps alleged the City had failed to properly

maintain, repair, and warn about the dangerous, defective, and uneven

sidewalk. Fulps sought damages including medical expenses, pain and

suffering, and loss of income. Fulps’s spouse brought a separate claim for

loss of consortium.1
      In lieu of answering, the City filed a motion to dismiss for failure to

state a claim.       Citing Johnson v. Humboldt County, 913 N.W.2d 256

(Iowa 2018), the City urged that the public-duty doctrine barred Fulps’s

claims. In her resistance, Fulps responded that a municipality does owe

a legal duty to pedestrians to maintain sidewalks.

      Following a hearing, the district court entered a ruling on

January 25, 2019, granting the City’s motion to dismiss. Fulps appealed,

and we retained the appeal.

      II. Standard of Review.

      We review a district court’s summary judgment ruling for correction

of errors at law.         Breese v. City of Burlington, 945 N.W.2d 12, 17

(Iowa 2020). In doing so, “[w]e view the record in the light most favorable

to the nonmoving party.” Id. (alteration in original) (quoting Deeds v. City

of Marion, 914 N.W.2d 330, 339 (Iowa 2018)).                    Summary judgment is

appropriate when “there is no genuine issue as to any material fact and

that the moving party is entitled to judgment as a matter of law.” Gries v.

Ames Ecumenical Hous., Inc., 944 N.W.2d 626, 627 (Iowa 2020) (quoting


      1For   convenience, we shall refer to the plaintiffs collectively hereafter as “Fulps.”
                                      4

Iowa R. Civ. P. 1.981(3)). The party seeking summary judgment has the

burden of establishing that the facts are undisputed and that “party is

entitled to a judgment as a matter of law.” Id. at 628 (quoting Est. of Harris

v. Papa John’s Pizza, 679 N.W.2d 673 677 (Iowa 2004)). “When the facts

are undisputed and only the legal consequences are at issue, summary

judgment is proper.” Breese, 945 N.W.2d at 17 (quoting DuTrac Cmty.

Credit Union v. Radiology Grp. Real Est., L.C., 891 N.W.2d 210, 215

(Iowa 2017)).

      III. Sidewalks and Public Duties.
      A. Our Precedent Relating to Sidewalks.           Successful lawsuits

against municipalities over hazardous sidewalks are nothing new.

Somewhat arbitrarily, we will pick up our narrative about one hundred

years ago, but we could go further back. In Howard v. City of Waterloo, we

affirmed a verdict in favor of a pedestrian who stumbled and fell on a

defective sidewalk. 206 Iowa 1109, 1110, 1113, 221 N.W. 812, 812, 813–

14 (1928). We explained,

             While the city is not bound to maintain perfection in its
      sidewalks, it is bound to exercise reasonable care to maintain
      its walks in a reasonably safe condition. It is shown by the
      record that the defect complained of existed for a period of
      more than two years prior to the time of plaintiff’s injury. It
      was for the jury to say whether the officers of the defendant
      city, with the description of the place as given by the plaintiff,
      of the protruding cement on the rough and jagged edge of the
      triangular piece resting 1 3/4 inches to 2 1/4 inches above
      the sunken, broken off portion of the cement block could
      reasonably have anticipated an injury to some one, exercising
      due care, such as befell the plaintiff.

Id. at 1113, 221 N.W. at 813–14.          In Thompson v. City of Sigourney,

212 Iowa 1348, 237 N.W. 366 (1931), we again affirmed a verdict in a case

where a pedestrian fell on a deteriorated walkway with pieces of concrete,
stating, “The walk in question extending across the west end of the alley,
                                          5

if not a crosswalk, is a sidewalk. In either event, it was defendant’s duty

to use reasonable care to keep it in repair.” Id. at 1350, 237 N.W. at 367.

In Beach v. City of Des Moines, also involving a pedestrian’s fall on a

cracked   sidewalk,      we   reversed    a   directed   verdict   for   the   city.

238 Iowa 312, 313, 26 N.W.2d 81, 82 (1947). We noted the existence of

       a legislative mandate that cities and towns shall exercise
       reasonable care to see that their sidewalks are maintained in
       a reasonably safe condition. Whether or not they do so
       maintain them ‘is nearly always a question for the jury.’

Id. at 336, 26 N.W.2d at 94 (quoting’ Allen v. City of Fort Dodge,

183 Iowa 818, 821–22, 826, 167 N.W. 577, 578 (1918)). We added,

       Appellee contends that the defects were so trivial and
       inconsequential that it owed no duty to repair or remedy them.
       The photograph refutes this contention. If it owed no duty to
       repair the defects in this sidewalk, then it owed no greater
       duty with respect to every other sidewalk in every other
       residential district. Such conduct on the part of the appellee
       and its officers would be a flagrant violation of its common law
       and statutory duty.

Id. at 336–37, 26 N.W.2d at 94.

       In Spechtenhauser v. City of Dubuque, we affirmed a jury verdict

against a city in “a sidewalk fall down case.”            391 N.W.2d 213, 213

(Iowa 1986) (en banc). We stated that “sidewalks are a portion of the city

street reserved for pedestrian traffic for which the city bears a

responsibility of care, supervision, and control.” Id. at 214–15.

       Additionally, there has long been a statute on the books that governs

personal injury claims against special charter cities “resulting from

defective streets or sidewalks.”         Iowa Code § 420.45 (2021); see also

Gleason v. City of Davenport, 275 N.W.2d 431, 436 (Iowa 1979) (holding

that an earlier version of the statute violated equal protection because
there was no rational basis for a different time limitation to be mandated

for   claims   against    special   charter    cities    as   opposed    to    other
                                       6

municipalities). The presence of statutory language referring to defective

street and sidewalk claims indicates that such claims are available against

municipalities.

      This principle of municipal liability makes sense given that the city

owns the sidewalk. See Peffers v. City of Des Moines, 299 N.W.2d 675, 677

(Iowa 1980) (“The abutting owner does not own the sidewalk . . . .”),

superseded on other grounds by 1984 Iowa Acts ch. 1002, § 1 (codified at

Iowa Code § 364.12(2) (1985)). In fact, Peffers took note of “the existing

state of our case law holding, the city rather than the abutting property
owner liable to pedestrians.” Id. at 679.

      This gets us to Madden v. City of Iowa City, 848 N.W.2d 40

(Iowa 2014). In that case, a bicyclist fell while riding on a sidewalk in Iowa

City and brought a negligence action against the city for failing to maintain

the sidewalk in a safe condition. Id. at 42. The city filed a cross-petition

against the owner of the abutting property (the State of Iowa) seeking

contribution based on a city ordinance. Id. We affirmed denial of the

owner’s motion to dismiss the cross-petition. Id. at 43.

      We noted that Iowa Code section 364.12(2), the successor to the

statute involved in Beach, provides in part,

      A city shall keep all . . . sidewalks . . . in repair, and free from
      nuisance, with the following exceptions:

            ....

             (b) The abutting property owner is responsible for the
      removal of the natural accumulations of snow and ice from
      the sidewalks within a reasonable amount of time and may be
      liable for damages caused by the failure of the abutting
      property owner to use reasonable care in the removal of the
      snow or ice. . . .

            (c) The abutting property owner may be required by
      ordinance to maintain all property outside the lot and
      property lines and inside the curb lines upon the public
      streets . . . .
                                      7

Id. at 45–46 (omissions in original) (quoting Iowa Code § 364.12(2)). We

further noted that the city had enacted an ordinance requiring abutting

property owners to maintain sidewalks in a state of good repair, and free

from defects, and providing that the abutting property owner may be liable

for damages caused by failure to maintain the sidewalk. Id. at 46.

      Walking through the legal analysis, we first concluded that Iowa

Code section 364.12(2) does not authorize a sidewalk user to sue the

abutting property owner for injuries sustained as a result of a sidewalk

defect. Id. at 48. However, we then found that the same section does not
preempt a city ordinance, such as that of Iowa City, making the abutting

property owner liable in damages for sidewalk defects. Id. at 50–51. Yet

we did not indicate that such an ordinance would allow the city to avoid

direct liability to the sidewalk user. We held only that the city could obtain

contribution or indemnification from the abutting property owner. Id. at

50. In fact, we quoted from a Montana case stating that

      [w]hen . . . the city by ordinance requires the abutting
      property owner to keep the sidewalk in repair, the city’s duty
      to the public is not affected; it merely makes the individual a
      joint agent with the city officials for the performance of the
      city’s duty.”

Id. (omissions in original) (quoting Nord v. Butte Water Co., 30 P.2d 809,
812 (Mont. 1934)). Indemnification and contribution would be much ado

about nothing if the city were not liable to the sidewalk user.

      Urbandale, like Iowa City in the Madden case, has adopted an

ordinance making the abutting property owner responsible to keep the

sidewalk in good repair:

            It is the responsibility of the abutting property owner to
      repair, replace or reconstruct, or cause to be repaired,
      replaced or reconstructed, any damaged, defective or broken
      sidewalks and to maintain in a safe and hazard-free condition
                                       8
      all sidewalks outside the lot and property lines and inside the
      curb lines or traveled portion of the public street.

Urbandale,    Iowa,   Code     of   Ordinance   § 99.078    (current    through

Dec. 31, 2020 local legislation). The ordinance goes on to give the City a

right of indemnification “[i]f the abutting property owner does not maintain

sidewalks as required and action is brought against the city for personal

injuries alleged to have [been] caused by its negligence . . . .” Id. § 99.079.

      B. The Public-Duty Doctrine.          While the Iowa Reports and the

Northwestern Reporter are chock full of sidewalk cases against

municipalities, our court has also recognized a public-duty doctrine. We

have discussed that doctrine recently in three cases: Estate of McFarlin v.

State, 881 N.W.2d 51 (Iowa 2016); Johnson v. Humboldt County,

913 N.W.2d 256     (Iowa     2018);   and   Breese   v.   City   of   Burlington,

945 N.W.2d 12 (Iowa 2020). That doctrine bars certain negligence claims

against governmental entities. We have colloquially explained the doctrine

by saying “a duty [owed by the government] to all is a duty to none.”

Breese, 945 N.W.2d at 18 (quoting 18 Eugene McQuillin, McQuillin on

Municipal Corporations § 53.18, at 268 (3d ed. 2006)).                  But the

colloquialism does not get to the heart of the doctrine and may suggest a

broader scope to the doctrine than our cases indicate it actually has.
Often, one hopes, the government acts for the benefit of the general public.

But the public-duty doctrine generally comes into play only when there is

a confluence of two factors. First, the injury to the plaintiff was directly

caused or inflicted by a third party or other independent force. Second,

the plaintiff alleges a governmental entity or actor breached a uniquely

governmental duty, usually, but not always, imposed by statute, rule, or

ordinance to protect the plaintiff from the third party or other independent
                                      9

force. Even then, the existence of a special relationship will negate the

public-duty doctrine.

      Thus, in Kolbe v. State, we concluded that the doctrine precluded a

negligence claim against the state for its issuance of a driver’s license to a

driver with a congenital visual impairment.       625 N.W.2d 721, 729–30

(Iowa 2001) (en banc). The driver struck the plaintiff, severely injuring

him. Id. at 724. The plaintiff sought recourse against the state, alleging

it had negligently issued a license to this driver in breach of statutory and

common law duties. Id. at 726.
      In Raas v. State, we applied the public-duty doctrine to claims

brought by two individuals who suffered injuries at the hands of a pair of

escaped prison inmates. 729 N.W.2d 444, 446 (Iowa 2007). One of the

individuals had been attacked while in the parking lot of the state

correctional facility, the other later and some distance away.       Id.   The

plaintiffs relied on both statutory and common law duties. Id. at 447–48.

We held that the public-duty doctrine barred the claim of the off-premises

victim but that the other victim was an “invitee” on state premises who

had sufficiently alleged a special relationship. Id. at 450.

      In Estate of McFarlin, we held that the public-duty doctrine protected

the state from a claim brought on behalf of a child killed when the boat he

was riding in struck a dredge pipe on Storm Lake. 881 N.W.2d at 63. The

dredging operation was being conducted on the lake by a third-party

consortium.    Id. at 53–54, 64 (“It is undisputed the dredge pipe and

equipment were owned and operated by local entities, not the State.”). The

allegation was that the state breached statutory and common law duties

to assure the safety of this third-party operation. Id. at 56–57, 64.
      And in Johnson, we held that the public-duty doctrine barred a claim

filed against the county after a driver fell asleep, drove off a county road
                                    10

and into a ditch, and eventually struck a privately owned concrete

embankment in the ditch. Johnson, 913 N.W.2d at 258–62. In that case,

the county was being sued for failure to cause the removal of the

embankment from the right of way. Id. at 259–60. Again, the plaintiff

relied on common law negligence as well as a statute—Iowa Code

section 318.4. Id. at 259.

      Also, in Sankey v. Richenberger, we determined that shooting

victims could not sue a police chief for an allegedly negligent response.

456 N.W.2d 206, 210 (Iowa 1990). We rejected arguments based on city
ordinances and the common law, concluding that neither “imposed a duty

upon [the police chief] to control the conduct of [the shooter] to prevent

the harm suffered by plaintiffs.” Id.

      Most recently, though, we held that the public-duty doctrine did not

shield a city from being sued over an allegedly hazardous and defective

bike path that continued onto a sewer box. Breese, 945 N.W.2d at 15, 21.

We distinguished the case from the foregoing decisions by emphasizing

that it involved the city’s negligence with respect to the city’s own bike

path, as opposed to a failure to address a third-party hazard. Id. at 19–

20. As we explained,

      The City erected the sewer box and the paved pathway and
      connected them to each other.               They were not
      instrumentalities built, owned, operated, or controlled by
      anyone else. They were the City’s. Here, a jury could find the
      City was affirmatively negligent in connecting the public
      pathway to the sewer box to give the sewer box the appearance
      that it was part of the public trail system. A jury could find
      that when the City connected the trail and the sewer box, it
      needed to take measures either to make the sewer box a safe
      part of the trail by adding guardrails or to warn pedestrians
      that the sewer box was not part of the public trail system.

Id. at 21.
                                      11

      Breese clarifies why the public-duty doctrine and suits against

municipalities over hazardous sidewalks can coexist.         The public-duty

doctrine is properly understood as a limit on suing a governmental entity

for not protecting the public from harm caused by the activities of a third

party. Those third parties have included the visually impaired driver in

Kolbe, the inmates after they got away from the prison in Raas, the dredge

operator in Estate of McFarlin, the private property owner who put up the

concrete embankment in Johnson, and the shooter in Sankey. See Breese,

945 N.W.2d at 21 (“What is clear is that we have generally applied the
public-duty doctrine when the allegation is a government failure to

adequately enforce criminal or regulatory laws for the benefit of the general

public, as in Raas, Kolbe, and Sankey, or a government failure to protect

the general public from somebody else’s instrumentality, as in Johnson

and Estate of McFarlin.”).

      C. Deciding This Case. In this case, the district court found that

the public-duty doctrine “squarely applies.” The court stated, “Any duty

to maintain the sidewalk imposed by Iowa Code section 364.12 is a general

duty to the public.” Notably, the district court did not have the benefit of

our decision in Breese. Instead, with only Johnson and its predecessors

to guide it, the court took a rather broad view of the public-duty doctrine.

Thus, the court observed, “Plaintiffs have not alleged any malfeasance

such as erecting an obstacle as opposed to nonfeasance in failing to

maintain and repair.”

      On appeal, the City echoes the district court and argues that it is

only being charged with “nonfeasance.” It points out that the petition

alleges a series of “failures.” Thus, the petition asserts that the City failed
to properly maintain the sidewalk, failed to properly repair or replace the
                                      12

uneven portion of the sidewalk, failed to warn of a known danger, and

failed to exercise ordinary care.

      In the law, words are king, but their reign is not absolute. At least

not without context. We explained what we meant by the nonfeasance vs.

misfeasance distinction in Johnson and Breese with a series of quotations

from treatises, law review articles, and out-of-state cases.      Johnson,

913 N.W.2d at 266; Breese, 945 N.W.2d at 20–21. We now clarify that

“nonfeasance” in the context of the public-duty doctrine does not mean

that the City can install a sidewalk and never worry about maintaining it.
Unless an exemption in Iowa Code section 670.4 applies, the City is liable

for its sidewalk to the same extent a private property owner doing the same

thing would be.

      The term “nonfeasance” does not encompass ordinary neglect of the

same sort of responsibilities a private party might have.      See Eugene

McQuillin, The Law of Municipal Corporations § 53:18, at 114 (3d rev. ed.

2013 & Supp. 2020) (characterizing the public-duty doctrine as “a tool

used by courts to ensure that governments are not saddled with greater

liability than private actors as they conduct the people’s business”). This

is, after all, the “public duty” doctrine. Instead, the term “nonfeasance”

refers to a failure to discharge a governmental duty for the benefit of the

public—typically, “a government failure to adequately enforce criminal or

regulatory laws for the benefit of the general public . . . or a government

failure to protect the general public from somebody else’s instrumentality.”

Breese, 945 N.W.2d at 21.           “Nonfeasance,” in other words, means

nonfeasance in the performance of a public duty.

      There is one other consideration. As we put it in Johnson, “Cities,
counties, and the state have to balance numerous competing public

priorities, all of which may be important to the general health, safety, and
                                         13

welfare.” 913 N.W.2d at 266–67. This rationale, rooted in “the limited

resources of governmental entities,” has little applicability when the

government has the ability to obtain indemnification.                      Johnson,

913 N.W.2d at 266; see Madden, 848 N.W.2d at 50.

       Fulps’s petition alleges, “At all times material to this matter, the

section of uneven sidewalk along 86th Street was maintained by the

Defendant City of Urbandale.”            That pleading is sufficient to avoid

application of the public-duty doctrine for motion-to-dismiss purposes.2

       For the foregoing reasons, we reverse and remand for further
proceedings consistent with this opinion.

       REVERSED AND REMANDED.

       All justices concur except Appel, J., who concurs specially.




       2As  in Breese, we need not address Fulps’s argument that she has a special
relationship with the City that would avoid the public-duty doctrine in any event. See
Breese, 945 N.W.2d at 21.
                                      14

                                       #19–0221, Fulps v. City of Urbandale

APPEL, Justice (concurring specially).

      I concur in the result.

      I again express my view, consistent with many jurisdictions that

have considered the matter, that the public-duty doctrine is simply a

version of sovereign immunity and that the legislature has dealt with the

issue through enactment of the Iowa Tort Claims Act, Iowa Code

chapter 669, and the Iowa Municipal Tort Claims Act, Iowa Code

chapter 670.    A leading treatise cites ten jurisdictions rejecting the
doctrine on this ground. See 18 Eugene McQuillin, McQuillin Municipal

Corporations, § 53.18 n.44, at 268–69 (3d. ed. 2013) [hereinafter

McQuillin] (citing City of Kotzebue v. McLean, 702 P.2d 1309, 1312

(Alaska 1985) (“The arguments used to defend the public duty doctrine are

the same arguments raised in defense of general sovereign immunity. . . .

to allow the public duty doctrine to provide governments with special

protection ‘would create immunity where the legislature has not.’ ”

(quoting Adams v. State, 555 P.2d 235, 242 (Alaska 1976))); Leake v. Cain,

720 P.2d 152, 160 (Colo. 1986) (en banc) (“[W]hether or not the public duty

rule is a function of sovereign immunity, the effect of the rule is identical

to that of sovereign immunity.      Under both doctrines, the existence of

liability depends entirely upon the public status of the defendant. . . . we

reject the public duty rule in Colorado.       Henceforth, for purposes of

determining liability in a negligence action, the duty of a public entity shall

be determined in the same manner as if it were a private party.”);

Com. Carrier Corp. v. Indian River Cnty., 371 So. 2d 1010, 1015 (Fla. 1979)

(“[I]t is clear that the [public-duty] doctrine is a function of municipal
sovereign immunity and not a traditional negligence concept which has

meaning apart from the governmental setting. Accordingly, its efficacy is
                                     15

dependent on the continuing vitality of the doctrine of sovereign immunity.

If this be so, does the [public-duty] doctrine survive notwithstanding the

enactment of [the statue waiving sovereign immunity]? We think not.”);

Jean W. v. Commonwealth, 610 N.E.2d 305, 312–13 (Mass. 1993)

(Liacos, C.J., concurring) (“By recognizing that the public duty rule is

incompatible with the [Tort Claims] Act, we align ourselves with most

jurisdictions that have squarely considered the issue. . . . Those courts

that abolished the rule in the immediate wake of the abrogation of

sovereign immunity relied on the fundamental inconsistency between the
two principles.”); Gonzales v. City of Bozeman, 217 P.3d 487, 501

(Mont. 2009) (Nelson, J., dissenting) (“It is inappropriate for this Court, by

judicial fiat, to effectively immunize governmental entities for their torts

and those of their employees when the Constitution and the Legislature

have expressly stated that such immunity does not exist except as

specifically provided by the Legislature. Notably, many other courts, as

well as other members of this Court, have likewise recognized that the

public duty doctrine cannot survive the abrogation of governmental

immunity.”); Brennan v. City of Eugene, 591 P.2d 719, 407, 411 (Or. 1979)

(en banc) (stating that “[v]irtually all government activities have their

ultimate source in some legislative enactment, and to adopt [the public-

duty doctrine] would, in effect, restore the doctrine of sovereign immunity,

which has been abolished by statute” and that “any distinction between

‘public’ and ‘private’ duty is precluded by statute,” and concluding that

“[i]n abolishing governmental tort immunity, the Legislature specifically

provided for certain exceptions under which immunity would be retained,

and we find no warrant for judicially engrafting [the public-duty doctrine]
onto the statute” (citation omitted)); O’Brien v. State, 555 A.2d 334, 336–

37 (R.I. 1989) (stating that while the public-duty doctrine “does not
                                      16

resurrect the concept of sovereign immunity . . . it does take into account

the unquestionable fact that many activities performed by government

could not and would not in the ordinary course of events be performed by

a private person at all,” but when the activity could have been carried out

by a private person, liability will attach when traditional tort principles are

violated); Hudson v. Town of E. Montpelier, 638 A.2d 561, 567–68 (Vt. 1993)

(“[M]unicipal immunity has been limited in Vermont by the governmental-

proprietary distinction, and by [a statute], which waives a municipality’s

sovereign immunity to the extent of its insurance coverage. Moreover,
conventional tort principles and the doctrine of qualified official immunity

offer some protection to municipal employees. . . . We decline to adopt the

confusing and inconsistent public duty doctrine as a means of limiting the

liability of government employees who are already protected to some extent

by the doctrine of qualified official immunity, or as a means of addressing

the discrepancy between the statutory protection afforded to state and

municipal employees in Vermont.” (footnote omitted) (citation omitted));

Coffey v. City of Milwaukee, 247 N.W.2d 132, 137–39 (Wis. 1976) (stating

that “[o]n the issue of duty, [the abrogation of sovereign immunity] did not

create any new liability for a municipality; what it did was remove the

defense of municipal immunity from tort liability,” and if the court adopted

the   public-duty   doctrine,   “it   would   be   inconsistent    with   past

decisions . . . in the area of municipal liability for tort,” therefore holding

that “[a]ny duty owed to the public generally is a duty owed to individual

members of the public”); Natrona Cnty. v. Blake, 81 P.3d 948, 954

(Wyo. 2003) (“The public-duty/special-duty rule was in essence a form of

sovereign immunity and viable when sovereign immunity was the rule.
The legislature has abolished sovereign immunity in this area. The public

duty only rule, if it ever was recognized in Wyoming, is no longer viable.”)).
                                      17

      Many of these cases specifically reject the claim that abandoning the

public-duty doctrine would lead to “massive liabilities,” noting that other

tort doctrines will adequately limit municipal liability. McQuillin § 53.18

n.46, at 269 (citing Adams v. State, 555 P.2d 235, 242 (Alaska 1976)

(stating that the concerns that abolishing the public-duty doctrine will lead

to the state being “liable in tort to everyone for every action” is easily dealt

with through the traditional concept of duty which “limits the class of

people who may seek to hold the state responsible for negligent action”);

Leake, 720 P.2d at 160 (“The fear of excessive governmental liability is
largely baseless in view of the fact that a plaintiff seeking damages for

tortious conduct against a public entity must establish the existence of a

duty using conventional tort principles, such as foreseeability, in the same

manner as if the defendant were a private entity.         Another hurdle the

plaintiff must surmount in order to recover is proof of proximate cause.

The traditional burdens of proof tied to tort law adequately limit

governmental liability without resort to the artificial distinctions

engendered by the public duty rule.” (citation omitted)); Jean W.,

610 N.E.2d at 307 (Liacos, C.J., concurring) (“Although some of the

Justices   previously   have    expressed    concern   regarding    the   fiscal

consequences of abolishing the public duty rule, further experience and

reflection lead us to conclude that the limitations on liability imposed by

the Legislature in the Act, coupled with the requirement that a plaintiff

prove each of the traditional elements of negligence, provide adequate

protection to the public fisc.”); Beaudrie v. Henderson, 631 N.W.2d 308,

313–14 (Mich. 2001) (holding that the rationale of the public-duty doctrine

to limit unreasonable liability can be protected by traditional tort law
principles, for example “a plaintiff must show some common-law duty

owed to him by the public employee” rather than a general duty the
                                       18

employee owes to the public at large); Gonzales, 217 P.3d at 504

(Nelson, J., dissenting) (“Concerns over excessive liability are overstated.

For one thing, the public duty doctrine is not the only protection

municipalities have against massive liabilities. Moreover, the underlying

purposes of the doctrine are better served by the application of

conventional tort principles and the protection afforded by statutes

governing sovereign immunity.” (citation omitted)); Doucette v. Town of

Bristol, 635 A.2d 1387, 1390–91 (N.H. 1993) (“Our decision does not add

causes of action, nor, we believe, does it significantly increase the potential
liability of municipalities. . . .   We expect that proof of negligence will

continue to be a sufficient test of claims against cities and towns to

separate worthy suits from those without merit. As has long been our

preference, we leave it to the legislature to enact appropriate measures to

protect municipalities, if necessary.”); Hudson, 638 A.2d at 566 (“[C]ourts

have stressed that concerns over excessive government or public employee

liability are baseless considering the limitations on liability afforded by

conventional tort principles, various types of official immunity, or

exceptions to waivers of sovereign immunity.”)).

      In Iowa, the legislature had provided fourteen exceptions to the

waiver of sovereign immunity.        See Iowa Code § 669.14 (2017) (listing

fourteen exceptions).3 And, over my dissent, the court has gone beyond

what the legislature has done and layered over the legislatively created

exceptions a judicially invented doctrine of qualified immunity, thereby

creating a fifteenth exception to liability. See Baldwin v. City of Estherville,

915 N.W.2d 259, 279–81 (Iowa 2018). There is no need for a judicially

created sixteenth exception entitled the “public-duty doctrine.”

      3Two  more exceptions have since been added by 2018 Iowa Acts ch. 1126, § 1,
and 2020 Iowa Acts ch. 1027, § 2.
                                    19

      That said, this case and our earlier case of Breese v. City of

Burlington, 945 N.W.2d 12 (Iowa 2020), have joined another line of public-

duty cases that, while not abandoning the public-duty doctrine altogether,

have narrowed its scope. Though they do not go far enough, these cases

nonetheless represent a welcome development and brings our law closer

to the legislative directive that government actors should generally be held

liable for its torts to the same extent as private parties. See Iowa Code

chs. 669, 670.